 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhood of Teamsters and Auto Truck DriversLocal No.70, International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmericaandGranny Goose FoodsandLady'sChoice Foods,Division of Early California Foods,Inc.andNational Biscuit CompanyandStandardBrands,Inc.andSunshine Biscuit Company. Cases20-CB-2227-1, 20-CB-227-2, 20-CB-2227-3, 20-CB-2227-4, and 20-CB-2227-5February 17, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn September 13, 1971, Trial Examiner Stanley Gil-bert issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief, the General Counsel filed limited cross-excep-tions and a brief in answer to the Respondent's excep-tions and in support of the Trial Examiner's Decision,and the Charging Parties filed cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order' as modified herein.2ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Brotherhood of Teamsters and Auto Truck DriversLocal No. 70,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, itsofficers,agents, andrepresentatives, shall take the ac-'SeeBrotherhoodof Teamsters & Auto Truck Drivers Local No. 70,International Brotherhood,of Teamsters, Chauffeurs,Warehousemen &Helpers ofAmerica (California TruckingAssociation,Inc.).194 NLRB No106'The General Counsel contends the Trial Examiner's Order should spe-cifically name the Charging Parties hereinWe agree and will modify theOrder accordinglyThe Charging Parties exceptto the TrialExqiminer's recommended Ordercontending that theTrialExaminer failed to recommend that Respondentbe ordered to mail copies of the notice to all of its members and thatRespondent be ordered to read the notice to its membership at each of twoconsecutive monthly meetingsWe agree that the Respondent should beordered to send copies of the notice to its entire membership and will soprovide;however, we do not believe that Respondent'sconduct hereinwarrants that it be ordered to read the notice at its membership meetingstion set forth in the Trial Examiner's recommendedOrder, as modified herein:1.Substitute the following for paragraph 1(a):"(a)Refusing to give full force and effect to theNationalMaster Freight Agreement and the JointCouncil No. 7 Supplement thereto for the contractterm April 1, 1970, to June 30, 1973, with respect toemployees of Granny Goose Foods; Lady's ChoiceFoods, Division of Early California Foods, Inc.; Na-tional Biscuit Company; StandardBrands,Inc.; andSunshine Biscuit Company in the followingclassifica-tions: All drivers, hostlers, lift jitney operators, forkliftoperators, platform men, new furniture helpers, andhelpers."2. Substitute the following for paragraph 2(b) (theTrial Examiner's footnote 12 will be retained as setforth in his Decision)."(b) Post at its union offices in Oakland, California,and distribute to its membership by mail or othermeans,copies of the attached notice marked "Appen-dix." Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by one of Respondent's representatives, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or cov-ered by any other material."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner: Based on charges filedon April 21, 1970, by Granny Goose Foods, hereinafter re-ferred to as Granny Goose; by Lady's Choice Foods, Divisionof Early California Foods, Inc., hereinafter referred to asLady's Choice; by National Biscuit Company, hereinafterreferred to as Nabisco; by StandardBrands,Inc., hereinafterreferred to as Standard; and by Sunshine Biscuit Company,hereinafter referred to as Sunshine, in Cases 20-CB-2227-1,20-CB-2227-2, 20-CB-2227-3, 20-CB-2227-4, and 20-CB-2227-5, respectively, the consolidated complaint hereinwas issuedon October 30, 1970.The complaint,as amended,allegesthat Brotherhood ofTeamsters and Auto Truck Drivers Local No. 70, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, hereinafter referred to as theRespondent violated Section 8(b)(1)(B) and 8(b)(3) of theNational Labor Relations Act. By its answer, Respondentdenies that it committed the unfair labor practices alleged inthe complaint and, in addition, alleges various affirmativedefenses.Pursuant to notice, a hearing was held in San Francisco,California, on March 16, 17, and 18; April 27, 28, 29, and 30;and May 3, 4, and 5, 1971, before me. All parties were repre-sented by counsel and filed briefs within the time designatedtherefor.Upon the entire record in this proceeding and my observa-tion of the witnesses as they testified, I make the following:195 NLRB No.102 BROTHERHOOD OF TEAMSTERS,LOCAL 70455FINDINGS OF FACTITHE BUSINESS OF THE COMPANIES INVOLVED HEREINThe five companies involvedherein arethe Charging Par-ties. It is alleged in the complaint as follows:(a)At all times material herein, Granny Goose, aCalifornia corporation with places of business locatedthroughout the United States, including a facilitylocated in Oakland, California, has been engaged in theprocessing, distribution and wholesale sale of potatochips and other food products.(b) During the past year, Granny Goose, in the courseand conduct of its business operations, sold and shippedgoods and products valued in excess of $50,000 from itsfacilities in the State of California directly to non-retailpurchasers located outside the State of California.(c) At all times material herein, Lady's Choice, a Cali-fornia corporation with places of business locatedthroughout the United States, including a facilitylocated in Hayward, California, has been engaged in theprocessing, distribution and wholesale sale of pickles andother food products.(d) During the past year, Lady's Choice, in the courseand conduct of its business operations, sold and shippedgoods and products valued in excess of $50,000 from itsfacilities in the State of California directly to non-retailpurchasers located outside the State of California.(e) At all times material herein, Nabisco, a Delawarecorporation with places of business located throughoutthe UnitedStates,includinga facility in Oakland, Cali-fornia, has been engaged in the processing, distributionand wholesale sale of bakery products.(f)During the past year, Nabisco, in the course andconduct of its business operations, sold and shippedgoods and products valued in excess of $50,000 from itsfacilities in the State of California directly to non-retailpurchasers located outside the State of California.(g) At all times material herein, Standard, a Delawarecorporation with places of business located throughoutthe United States, including a facility located in SanFrancisco, California, has been engaged in the process-ing, distribution and wholesale sale of food products.(h) During the past year, Standard, in the course andconduct of its business operations, sold and shippedgoods and products valued in excess of $50,000 from itsfacilities in the State of California directly to non-retailpurchasers located outside the State of California.(i)At all times material herein, Sunshine, a New Yorkcorporation with places of business located throughoutthe UnitedStates,includinga facility located in Oak-land, California, has been engaged in the processing,distribution and wholesale sale of bakery products.0) During the past year, Sunshine, in the course andconduct of its business operations sold and shippedgoods and products valued in excess of 50,000 from itsfacilities in the State of California directly to non-retailpurchasers located outside the State of California.By its answer, Respondent admits the foregoing allegations,and said allegations are found as facts herein.As is admitted by Respondent, each of the above-men-tioned employers has been at all times material herein anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDAs isadmitted by Respondent,ithas been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the Actand it has been affiliated with theInternational Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America,herein referred to as IBT.IIITHE UNFAIR LABOR PRACTICESRespondent admits, and it is found, as follows:For a number of years, and at all times materialherein,Respondent has represented a majority of thedrivers, hostlers, lift jitney operators, forklift operators,platform men, new furniture helpers and helpers em-ployed by each of the Charging Employers within Re-spondent's geographical jurisdiction and, by virtue ofSection 9(a) of the Act, Respondent has been, and nowis, the exclusive representative of all the said employeesfor the purpose of collectivebargainingwith respect toratesof pay,wages,hours of employment and otherterms and conditions of employment.Essentially the unfair labor practices litigated herein arewhether or not Respondent violated Section 8(b)(3) and8(b)(1)(B) of the Act by refusing to abide by a contract andsupplement thereto' for the period April 1, 1970, to June 30,1973, arrivedat in multiunion-multiemployer bargainingnegotiationswhich covered the aforesaid employees of theCharging Parties,' and by attempting to coerce each of theCharging Parties to bargain with it for a separate contract. Asis set forth more fully below, a contract and supplementalagreementfor 1970-73 were negotiated by said multiunion-multiemployerbargainingunit. The record clearly establishesthat Respondent refused to abide by said contract and supple-mentalagreementvis-a-visthe Charging Parties and soughtto negotiate a separate contract with them. The primary ques-tions' to be resolved herein are whether Respondent and theCharging Parties were members of said multiunion-multiem-ployer bargaining unit and whether Respondent effected atimely withdrawal from saidbargainingunit. There is littleor no dispute as to the material facts, but rather as to whatinferencesmay appropriately be drawn therefrom. Thefindings herein are based upon credited testimony and docu-mentary evidence in the record.'Referred to herein as the National Master Freight Agreement and itsJoint Council No 7 Supplement'The allegation in the complaint that Respondent violated Sec 8(b)(3)of the Act by refusing to accept and be bound by said 1970-73 agreementand supplement theretoappears, by its language, to extend to other employ-ers as well asthe employers involved herein However, it is not clear fromthe record herein that the parties attemptedto litigatethe question ofwhetherRespondent's refusal extended to said other employers It is notedthat saidissueapparently was fully consideredinBrotherhood of Teamsters& Auto Truck Drivers Local No. 70, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America (California Truck-ing Association, Inc.)194 NLRB No 106, that Trial Examiner HermanCorenman issued his decision therein on August 4, 1971 (TXD-(SF)-99-71), and that he found that Respondent violated Sec 8(b)(3) and 8(b)(1)(B)of the Act by refusing to be bound by said agreement and supplementthereto and by coercive means sought to bargain individually with membersof the multiemployer bargaining unit who were members of the CaliforniaTrucking Association, inc , an employer association whose representativesparticipated in said negotiations The Charging Parties herein are not mem-bers of said Association'Essentially these are the questions considered in Respondent's briefwhich recites that it is addressed solely to the salient issues raised11 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The Multiunion-Multiemployer Bargaining UnitCommencing in 1964, it has been the practice in the truck-ing industry for representatives of a group of the variousTeamsters locals and a group of various trucking employersto negotiatenational agreementsand supplemental agree-ments covering local areas. The Respondent has been one ofthe local Teamsters unions which participated in such bar-gaining which led to contracts and supplemental agreementsfor the periods 1964-67 and 1967-70.As stated hereinabove, Respondent is affiliated with theInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America. IBT is divided into fourgeographical jurisdictions including the Western Conferenceof Teamsters which comprises locals in 11 western statesincluding California. The Western Conference of Teamstersis further broken down into groups of various locals in certaingeographical areas including a group known as Joint CouncilNo. 7. Joint Council No. 7 embraces locals in the San Fran-cisco Bay Area including Respondent which represents em-ployees of various employers in the Bay Area including em-ployees of the Charging Parties. The record is clear thatRespondent was a member of the multiunion group whichnegotiated the 1964-67 and 1967-70 National Master FreightAgreements and the Joint Council No. 7 Supplementsthereto.The multiemployer group consists of various state and areaemployer associations as well as individual employers. Anentitywas formed called the Trucking Employers, Inc.,herein referred to as TEI, which ultimately became the bar-gaining representative for the multiemployer group.B.The Charging Employers' Membership in theMultiunion-Multiemployer Bargaining GroupIt is the General Counsel's positions, as well as that of theCharging Parties, that at the time negotiations started for the1970-73 contract and supplements thereto all of the Charg-ing Parties were members of the multiunion-multiemployerbargaining unit. On the other hand, the Respondent contendsthat they were not, that historically it has bargained witheach of said Charging Parties individually. Hereinbelow is setforth a resume of the facts material to this dispute withrespect to each of the said Charging Parties.Granny Goose:On February 5, 1965, Granny Goose andRespondent entered intoan agreementwhich provided asfollows:It is hereby agreed by and between: Granny GooseFoods, Inc.,'hereinafter called the Union, that theEmployer hereby adopts and agrees to be bound by allthe terms and conditions of the NATIONAL MASTERFREIGHT AGREEMENT, THE JOINT COUNCILAND LOCAL 70 LOCAL PICKUP AND DELIV-ERY AGREEMENT, effective July 1, 1964, to and in-cluding March 31, 1967, except as hereinafter provided.The terms of saidagreementshall be altered as follows:1.All references to the Association shall be considereddeleted. In its place, the name of the individual employersignatory to this agreement shall be considered as sub-stituted.2.Article V, dealing with disputes and grievances,shall be referred to a committee consisting of two (2)representatives of the Employer signatory to this agree-ment and two (2) representatives of the Union.'Althoughthis line isblank, it isapparentfrom the context that Re-spondent's name was understood to be in this blankspace as theother partyto the agreementBy letter dated January 6, 1967, Respondent wrote toGranny Goose as follows:You are hereby notified that the NATIONAL OVER-THE-ROAD AND CITY CARTAGE POLICY ANDNEGOTIATING COMMITTEE, the WESTERNCONFERENCE OF TEAMSTERS, and the under-signed LOCAL UNION as bargaining agents for theinvolved employees desire to negotiate changes or revi-sions in the NATIONAL MASTER FRIEGHTAGREEMENT and in all AREA, REGIONAL andLOCAL SUPPLEMENTS, ADDENDAS, APPEN-DICES or RIDERS thereto for the contract period com-mencing April 1st, 1967 as provided in Article 37thereof.If you will not be represented in such negotiations byany Employer Association and desire individual noticeof the time and place of future negotiating meetings,please advise this office and the office of the WesternConference.We enclose herewith, a copy of Article XVI, Sections4, 5 and 6, of the Constitution of the InternationalBrotherhood of Teamsters so that you may be informedof the union's requirement for entering into a bindingagreement.Apparently Granny Goose made no reply to said letter. Therecord does not disclose that there was any communication,written or verbal, between Granny Goose and Respondentwith respect to Granny Goose agreeing to be bound by the1967-70 national agreement and pertinent supplementthereto. It appears, however, that the parties adhered thereto.Lady's Choice:By letter dated September 23, 1963, Re-spondent wrote to Lady's Choice as follows:You are hereby notified that the National Over-the-Road and City Cartage Policy and Negotiating Commit-tee and the undersigned Local Union, as bargainingagents for the involved employees, desire to terminatethe Local 70 Local Pickup and Delivery Agreement forthe contract period commencing July 1, 1964, and toenter into a National Agreement.If you will not be represented in such negotiations by anyEmployer Association and desire individual notice of thetime and place of future negotiating meetings, pleaseadvise the office of theWESTERN MASTERFREIGHT DIVISION OF THE WESTERN CON-FERENCE OF TEAMSTERS, Flood Building, Room605, 870 Market Street, San Francisco, California.On July 16, 1964, Lady's Choice executed a document whichreads as follows-By our signature hereby we signify our commitment toexecute the National Master Freight Agreement and theOver-the-Road and Pick-Up and Delivery Supplementsthereto for the period of July 1, 1964 to March 31, 1967,and to be bound by the terms and conditions thereof.By letter dated June 9, 1967, Respondent notified Lady'sChoice of the changes which were negotiated in the 1967-70national agreement and supplement thereto. It appears thatRespondent and Lady's Choice adhered to the 1967-70 na-tional agreement and supplement theretoNabisco:In a letter dated July 6, 1965, from Nabisco toRespondent, Nabisco wrote as follows:It is hereby agreed that National Biscuit Company willbe governed by the terms of the current Local Pick-upand Delivery Agreement, for the remainder of its presentterm, between California Trucking Associations, Inc.,Drayman's Association of San Francisco and Brother-hood of Teamsters and Auto Truck Drivers Local 70covering driver members of Local 70 who deliver Na- BROTHERHOOD OF TEAMSTERS,LOCAL 70457tional Biscuit Company products from their Emeryville,California Plant to retail outlets.On December 12, 1966,JamesR. Hoffa, Chairman for theTeamsters Negotiating Committee, notified Nabisco that saidcommittee "on behalf of each of the Teamsters Locals andaffiliates"desired to negotiate changes and revisions in theterms of the national agreement and supplement thereto forthe contract period commencing April 1, 1967. Said letterfurther stated as follows:If you will not be represented at such negotiations by anyEmployer Association, and desire individual notice ofthe time and place of future negotiation meetings,pleaseso advise this office.It appears Nabisco made no reply to the aforesaid letter.Similar notices with respect to negotiations on a national leveland the area level were sent by Respondent to Nabisco askingifNabisco desired notice of a time and place of negotiatingmeetings.It appears that Nabisco made no request for suchnotices. By letter dated July 10, 1967, from Nabisco to Re-spondent, Nabisco wrote as follows:It is hereby agreed that the National Biscuit Company,Emeryville, California will be governed by the terms ofthe current Local Pick-up and Delivery Agreement,effective April 1, 1967, to and including March 31, 1970,between California Trucking Association, Inc., Dray-man's Association of San Francisco and Brotherhood ofTeamsters and Auto Truck Drivers, Local No. 70 cover-ing the Drivers, members of Local Union No. 70, whodeliver National Biscuit Company products from theirEmeryville, California Plant to retail outlets.Although the aforesaid letter of Nabisco with respect to the1967-70 contractual period refers only to "Local Pick-up andDelivery Agreement," which is titled "Joint Council No. 7Local Pickup and Delivery Supplemental Agreement," it isnoted that said supplemental agreement recites as follows:"This Agreement is supplemental to and becomes a part ofthe National Master Freight Agreement...... It is furthernoted that the supplementalagreementby its terms does notconstitute a complete bargaining agreement,and, therefore,it is considered that by its letter of July 10, 1967, Nabiscoagreed to become bound by the terms and provisions of thenational agreement as well as the Joint Council No. 7 Supple-mental Agreement.Standard:Standard and Respondent subscribed to anagreement on June 15, 1965, and July 9, 1965, respectively,which provided as follows:It is hereby agreed by and between STANDARDBRANDS SALES COMPANY (subsidiary of STAN-DARD BRANDS, INC.) and TEAMSTERS LOCAL70, hereinafter called the Union, that the Employerhereby adopts and agrees to be bound by all the termsand conditionsof the NATIONAL MASTERFREIGHT AGREEMENT, THE JOINT COUNCILAND LOCAL 70 LOCAL PICKUP AND DELIV-ERY AGREEMENT, effective July 1, 1964, to and in-cluding March 31, 1967, except as hereinafter provided.The terms of said agreement shall be altered as follows:1.All references to the Association shall be considereddeleted. In its place, the name of the individual employersignatory to this agreement shall be considered as sub-stituted.2.Articles 8, and 42, dealing with disputes and griev-ances, shall be referred to a committee consisting of 2(two) representatives of the employer signatory to thisagreement and 2 (two) representatives of the Union.3.This agreement is limited to the employer's em-ployees known as local pickup and delivery driversworking out of 921 - 98th Ave., Oakland, California.4.HolidaysNew Year'sDayLabor DayWashington's BirthdayVeteran's DayMemorial DayThanksgiving DayFourth of JulyChristmas DayAdmission Day5.One dollar($1.00) per day in addition to the appli-cable rate in the National Master Freight Agreementwill be paid to all drivers performing customer Yeastdelivery service when such service requires the driver todetermine the amount of Yeast the customer needs and/or how much he should bring on his next trip and/orwhen the driver puts away,rotates and/or unwraps theYeast as a customer service.By letter dated January 6, 1967, Respondent notified Stan-dard of a desire to negotiate changes or revisions in the na-tional and supplemental agreements for the period commenc-ing April 1,1967, and requested advice if Standard wished tobe notified of the time and place of negotiating meetings.Standard did not request such notification.Apparently some-time in July 1967, Standard and Respondent entered into anagreement which provided as follows:It is herebyagreedby and between STANDARDBRANDS SALES COMPANY (subsidiary of STAN-DARD BRANDS, INC.) and TEAMSTERS, LOCAL70, hereinafter called the Union, that the Employerhereby adoptsand agreesto be bound by all the termsand conditionsof the NATIONAL MASTERFREIGHT AGREEMENT, THE JOINT COUNCILAND LOCAL 70 PICKUP AND DELIVERYAGREEMENT, effective April 1, 1967, to and includ-ing March31, 1970.Said agreement included the alterations embodied in theaforesaid agreement entered into in 1965 as well as threeadditional alterations with respect to "overnight lay-overs,"the pay scale and a penalty for discrepancies in employees'applications for employment.Sunshine:By letter dated November 4, 1964,Sunshinewrote Respondent as follows:It is hereby agreed that Sunshine Biscuits,Inc. will begoverned by the terms of the current Local Pick-up andDelivery Agreement, between California Trucking As-sociations, Inc.,Drayman's Association of San Fran-cisco and Brotherhood of Teamsters and Auto TruckDrivers Local 70, Alameda County, covering drivermembers of Local 70 who deliver Sunshine Productsfrom their Oakland, California plant to retail outlets.'By letter of January 6, 1967, Respondent notified Sunshine ofa desire to negotiate changes in the national and supplementalagreements and requested advice as to whether Sunshinewished notice of the time and place of future negotiatingmeetings.Sunshine did not respond to said letter.By letterdated July 21, 1967, Sunshine wrote to Respondent as fol-lows:It is hereby agreed that Sunshine Biscuits, Inc. will begoverned by the terms of the current National MasterFreightAgreement, the Joint Council and Local 70Pick-up and Delivery Supplemental Agreement, cover-ing Teamster members of Local 70 who handle anddeliver Sunshine Products from their Oakland, Cali-fornia plant to retail outlets.'For the reasons indicatedhereinabovewith respectto a similar agree-ment executed by Nabisco, it is considered that by this letter Sunshineagreed to become bound by the terms and provisionsof the national agree-ment aswell as the Joint Council No. 7 Supplement thereto 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is concluded that all of the Charging Parties agreed tobe bound by the terms of the National Master Freight Agree-ments and the Joint Council No. 7 Supplements thereto forthe 1964-67 and the 1967-70 periods, to which Respondentwas also bound. It appears that the Respondent does notdispute that fact, but, rather, argues that the history of itsbargainingrelations with the Charging Parties' demonstratesthat eachone bargainedindividually with Respondent and byadopting,on a "me too"basis, the agreements which hadbeen negotiatedby the multiunion-multiemployer groupsthey did not become members of the multiemployer group.It is noted that the Board has held that mere adoption byan employer of an agreement which had been negotiated bya multiemployer group does not, without more, make theemployer a member of the multiemployerbargaining unit.Moveable Partitions, Inc.,175 NLRB No. 149. It is wellestablished, however, that an employer becomes a member ofa multiemployerbargainingunit when said employer entersinto an agreementwith the union in which it has clearlyexpresseda willingnessto be bound by the multiemployerunit bargaining negotiations,Weyerhaeuser Company, 166NLRB 299, even though there be a reservationrequiringlimited separate negotiations.The Kroger Co.,148 NLRB569, 574.The 1964-67 and the 1967-70 National Master FreightAgreements contain the following provisions:Article 1Parties to the AgreementSection 1. Employers CoveredThe Employer consists ofAssociations,members ofAssociations who have given their authorizations to theAssociations to execute this Agreement and Supplemen-talAgreements, members of Associations who have notgiven such powers of attorney, andindividual Employerswho become signatory to this Agreement and Supplemen-tal Agreementsas hereinafter set forth. The signatoryAssociations enter into this Agreement and Supplemen-tal Agreements on behalf of their members under and aslimited by their authorizations. [Emphasis supplied.]Article 2Scope of AgreementSection 4.SingleBargaining UnitThe employees covered under this Master Agreementand the various Supplements thereto shall constitute onebargaining unit.It is understood that the printing of thisMaster Agreement and the aforesaidSupplements inseparate Agreements is for convenience only and is notintended to create separatebargaining units.ThisNationalMaster Agreement covering city androad operations of the authorizing members of TruckingEmployers, Inc.,and the other Associations which haveparticipated in the collective bargaining have resultedfrom joint collective bargaining negotiations as to com-mon problems and interests in respect to basic terms andconditions of employment,and such Master collectivebargaining agreement and Supplements thereto cover asingle bargaining unit for the purposes of collective bar-gaining.Accordingly, the Associations and Employerswhich are parties to this Agreement acknowledge that theyare part of a multi-employer collective bargaining unitwhich is comprised ofthe following named Associationsand those of their members which have or will authorizesuch Associations to represent them for the purpose of'Said history is summarized hereinabovecollectivebargaining,and only to the extent of suchauthorization, andsuch other individual Employerswhich have or may singly become parties to this Agree-ment.[Emphasissupplied.]Article 7Local and Area Grievance MachineryProvisions relating to Local, State and Area Griev-ance Machinery are set forth in the applicable Supple-ments to this Agreement.*Article 31Multi-Employer UnitThe undersigned Employer agrees to become a part ofthemulti-employer unitestablished by this NationalMaster Agreement, and to be bound by the interpreta-tions and enforcement of this National Master Agree-ment.The Employer further agrees to participate in jointnegotiations of any modification or renewal of this Agree-ment and to remain apart of the multi-employer unit setforth in such Agreement.[Emphasis supplied.]It is concluded that by agreeing to be bound by the termsof the above-said agreements (which contained the above-quoted provisions of the national agreements), the ChargingParties clearly expresseda willingnessto be bound by thenegotiations of the multiunion-multiemployer groups and,therefore,were members of the multiunion-multiemployerbargaining unit.' It is clear, and apparently the Respondentdoes not dispute, that the Respondent was a member of themultiunion group which negotiated the 1964-67 and 1967-70National Master Freight Agreements and the Joint CouncilNo. 7 Supplements thereto. Furthermore, it is apparent fromthe communications from Respondent to various ChargingParties notifying them of the desire to negotiate changes andrevisions in the existing agreement for the periods 1967-70and 1970-73 the Respondent considered itself and the Charg-ing Parties to be members of the multiunion-multiemployerbargaining unit. (The communications with respect to thenegotiations for the 1967-70 agreement and supplementthereto are set forth hereinabove.)With respect to thenegotiations for the 1970-73 agreement by the multiunion-multiemployer groups, notices thereof were sent by the Na-tional Committee on November 24, 1969, and by Respondenton December 19, 1969. Respondent's aforesaid letter con-tained,inter alia,the following:If you will not be represented in such negotiations by anyEmployer Association and desire individual notice of thetime and place of future negotiating meetings, pleaseadvise this office and the office of the Western Confer-ence.It appears that none of the Charging Parties made any re-sponse to either of the notices received from the NationalTeamsters Committee or the Respondent. It is concluded thatby their silence each of the Charging Parties indicated theircontinued willingness to be bound by the negotiations of themultiunion-multiemployer groups for the 1970-73 contracts.'The changes noted in Respondent's agreementswith Granny Gooseand Standard, as set forth heremabove, do not affect this conclusionTheKroger Co., supra BROTHERHOOD OF TEAMSTERS, LOCAL 70459C.Negotiation of the 1970-73 AgreementsOn November 17 and 18, 1969,and againon November 30and December 1, 1969, the negotiating committee of themultiunion group met to discuss bargaining proposals to bemade to the employer group. On December 7 and 8, 1969,two delegates from each of the 363 Teamsters locals compris-ing the multiunion group met and unanimously approved theproposals suggested by the negotiating committee. On Janu-ary 7, 1970, the negotiating committee for the multiuniongroup met with the negotiating committee of the multiem-ployer group. At that meeting the two groups exchangedproposals.The negotiating committee for the multiuniongroup transmitted its proposals to the multiemployer groupnot only with respect to the national contract but also for theJoint Council No. 7 Supplemental Agreement.Thereafter, negotiating meetings were held with respect tothe national agreement at various times between February 2and sometime in April 1970. Negotiating meetings were heldwith respect to the Joint Council No. 7 Supplemental Agree-ment between February 17 and March 13 in which certainitems were unresolved. These unresolved items were subse-quently resolved on April 1 or 2 by the nationalbargainingcommittees. On April 29, the Teamsters negotiating commit-tee met and approved the national agreement and the variousarea supplemental agreements including the Joint CouncilNo. 7 Supplemental Agreement. On April 30, the nationaland supplemental agreements were approved by two repre-sentatives from each of the Teamsters locals in the multiun-ion group. Thereafter, a nationwide referendum vote of allTeamsters members was conducted by the Department ofLabor and it determined thereby that the employees hadratified the agreements. In July 1970, the principal negotia-tors for the multiunion and multiemployer groups modifiedtheir agreement to provide for an additional wage benefitwhich resulted from a strike by a Chicago local.Although it appeared during the course of the hearing thatRespondent contested the allegation in the complaint that anew National Master Freight Agreement and Joint CouncilNo. 7 Supplemental Agreement for the period April 1, 1970,to June 30, 1973, were entered into by themultiunion-mul-tiemployer bargaining groups, no reference to this contentionwas made in Respondent's brief. In any event, it is concludedthat said agreements were arrived at as above stated.D. Respondent's ContentionsIt appears from the record and from Respondent's briefthat Respondent contends that the Charging Parties' em-ployees are not covered by the aforesaid 1970-73 agreementson two bases. The first basis for this contention (advanced byRespondent in its brief) is that the Charging Parties were notbound by the negotiations for the 1970-73 agreements, sincethe bargaining history between the Respondent and theCharging Parties discloses that prior agreements were nego-tiated on an individual basis. As set forth hereinabove, thereis no merit to this contention since it has been found that eachof the Charging Parties had entered into agreements withRespondent, as provided in the 1964-67 and 1967-70 con-tracts, that their bargaining be conducted by the multiunion-multiemployer groups.The second basis for Respondent's contention is that, evenif it were to be assumed that Local 70 and the ChargingParties were part of the multiunion-multiemployer bargain-ing unit, Respondent made a timely withdrawal from saidunit.Respondent relies on its letter of January 28, 1970, tothe various Charging Parties as constituting its timely with-drawal and argues that negotiations did not commence untilFebruary 3, 1970.Respondent's aforesaid letter of January 28,1970, stated asfollows:By letter of December 19,1969, you were notified thatthe NationalOver theRoad,City Cartage,Freight Ga-rage,and Freight Office Policy and Negotiating Com-mittee,theWestern Conference of Teamsters,and theundersignedLocal Union,desired to negotiate changesor revisions in the National Master Freight Agreementand in all area,regional and local supplements,addenda,appendicies or Riders thereto,for the contract periodcommencingApril 1, 1970.It is our understanding that you will not be representedin such negotiations by any Employer Association. Fur-thermore,the natureof your industryis such that it is .not meaningful to conduct negotiations with you at thesame bargaining sessions involving the National MasterFreight Agreement and the Local Supplement thereto.For these reasons we intend to negotiate a separateagreement from the National Master Freight Agreementand Local Supplement with your industry.Therefore,you are hereby notified that the undersignedLocal Union,as bargaining agents for the involved em-ployees,desire to negotiate changes or revisions in theNationalMaster Freight Agreement and in all Area,Regional and Local Supplements,Addenda,Appendi-cies or Riders thereto for the contract period commend-ing April 1, 1970,as providedin Article 37 thereof. Youare further notified that this notice applies to any sepa-rate agreement we may have covering freight,garage orfreight office employees.Would you kindlyrespond to this letter within twoweeks with our office,so that a time and place of negotia-tions can be agreed upon. It is hoped that a foodindustryagreement may be arrived at through negotiations atwhich all local food companies will be represented.It appears that the Respondent by the aforesaid letter at-tempted to detach the Charging Parties from the multiem-ployer group so that it could conduct negotiations directlywith the Charging Parties and other membersof the "foodindustry"and set up a multiemployer bargaining unit of em-ployers in said industry.It is well established that an employer or a union may notwithdraw from a multiemployer bargaining relationship afternegotiations for a new contract are commenced,absentunusual circumstances,except bymutual consent.'It doesnot appear that unusual circumstances existed in the instantcase in viewof the factthat there is no showing that thecircumstances differed in1970 from thecircumstances whichexisted when the Charging Parties agreed to be bound by the1964-67 and 1967-70 NationalMaster Freight Agreementsand Joint Council No.7 Supplements thereto.The record willnot support a finding that the Charging Parties consented tothe abandonmentby theRespondent and Charging Parties ofthe multiunion-multiemployer bargaining unit. On the con-trary, three of theCharging Parties,Granny Goose,Nabisco,and Sunshine, sent letters to Respondent in reply clearlyindicating that they did not consent to the abandonment ofthe bargaining unit and there is no credible evidence that theother twoCharging Parties indicated their willingness towithdraw from the bargaining unit.Consequently, the onlyremaining issue to be considered is whether the January 28letterwas a timely notice;i.e.,prior to commencement ofnegotiations."Retail Associates,Inc.,120 NLRB 388, 395,The Evening NewsAssocia-tion,Owner and Publisherof "TheDetroit News,"154 NLRB 1494, 1501,Sheridan Creations,Inc.,148 NLRB 1503, 1505,JohnJ.CorbettPress, Inc,163 NLRB 154, 157,Bill O'Grady Carpet Service, Inc,185 NLRB No. 41. 460DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs stated hereinabove, the negotiators for the multiem-ployer and multiunion groups met on January 7, 1970, andexchanged proposals for the 1970-73 national agreement andsupplements thereto (including the Joint Council No. 7 Sup-plement).It is the opinion of the Trial Examiner that negotia-tions commenced at that point and, therefore, it is found thatthe January 28 notice was not timely.' Consequently, it isconcluded that Respondent and Charging Parties remainedmembers of the multiunion-multiemployer bargaining unitand were bound by the agreements arrived at in its negotia-tions.E.The Picketing by RespondentThe record clearly demonstrates that Respondent engagedin picketing at thepremisesof each of the ChargingPartieson various dates in 1970. Although Respondent denied theallegation in the complaint that such picketing occurred andthat it was for the purpose of forcing or requiring the Charg-ing Parties to bargain on an individualbasis,Respondentoffered no testimony in support of its saiddenial(either to theeffect that the picketing did not occur or that it was not forthe purpose stated).The pickets carriedsigns reading: "Teamsters Local 70 onstrike" and the name of the company being picketed. Thepicketing occurred at the premises of Granny Goose andSunshine, May 14 through 21, 1970, and at Standard on May19, 1970. Picketing again occurred at Granny Goose, Sun-shine, Standard and Nabisco from November 30 to December3, 1970, and at Lady's Choice from December 1 to 3, 1970.Subsequent to Respondent's above-quoted letter of Janu-ary 28, 1970, Respondent,commencingon April 9, 1970, senta number of communications to each of the Charging Partiesseeking negotiatingmeetingswith them. None of the Charg-ing Parties complied with the Respondent's request for suchnegotiations. The last of said requests was transmitted onNovember 9, 1970, to which counsel for the Charging Partiesresponded on that date by declining on their behalf,statingthat they were covered by a collective-bargainingagreementto which Respondent was a party. Counsel for Respondentresponded to said letter, by a letter dated November 13, 1970,stating,inter alia,"I am hopeful you will advise your clientto enter into negotiations. If not, Local 70 feels that it hasevery right to press its position."It is apparent that, commencing on January 28, 1970, andcontinuing to the date of the hearing, the Respondent tookthe positions, and repeatedly notified Charging Parties, thatit and the Charging Parties were not bound by the multiun-ion-multiemployernegotiationsand that the Charging Par-ties should enter into a separate contract with it. It is con-cluded that Respondentengagedin the above-mentionedpicketing to force the Charging Parties to accept its position.There is nothing in the record which would tend to supporta finding of any other purpose. Respondent did not introduceany testimony intended to show that the picketing was forsome purpose other than that of forcing the Charging Partiesto abandon their position that they and the Respondent werebound by themultiunion-multiemployerbargaining negotia-tions and the ensuinga4reements.10By its aforesaid picketing to force the Charging Parties toaccept its said position,Respondent violated Section8(b)(1)(B) and 8(b)(3) of the Act, and by refusing to abide bythe National Master Freight Agreement and the Joint Coun-cilNo. 7 Supplement thereto for the period April 1, 1970, toJune 30, 1973, violated Section 8(b)(3) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth insection III, above, occurringin connection with the activitiesof the Charging Parties described in section I, above, have aclose, intimate,and substantial relation to trade,traffic, andcommerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V THE REMEDYIthaving been found that the Respondent has violatedSection 8(b)(1)(B) and 8(b)(3) of the Act, it will be recom-mended that it be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate the poli-cies of the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.All drivers, hostlers, lift jitney operators, forklift opera-tors, platform men, new furniture helpers and helpers em-ployed by members of the above-mentioned employer group,including the Charging Parties herein,constitute a unit ap-propriate for the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act.2.Respondent and the Charging Parties are, and at alltimes material herein were,members of the above-mentionedmultiunion-multiemployer bargaining unit and were, withrespect to employees of the Charging Parties whom Respond-ent represents, bound by the negotiations in said unit whichresulted in the National Master Freight Agreement and theJoint Council No. 7 Supplemental Agreement for the con-tract period April 1, 1970, to June 30, 1973.3.By refusing to bound by said national agreement andsupplement thereto with respect to the aforesaid employeesof the Charging Parties, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Sec-tion 8(b)(3) of the Act.4.By picketing the Charging Parties for the purpose ofdetaching them from the multiemployer bargaining groupand forcing them to bargain separately with it, the Respond-ent has restrained and coerced, and is restraining and coerc-ing, the Charging Parties in the selection of their representa-tives for the purposes of collective bargaining or adjustmentof grievances in violation of Section 8(b)(1)(B) of the Act andhas refused to bargain collectively with them within themeaning of Section 8(b)(3) of the Act.Upon the foregoing findings of fact, conclusions of law, andupon the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:"'In view of this finding, no purpose would be served in considering theissue of whether or not,had the notice been timely, it would have beeneffective to accomplish the partial withdrawal of Respondent from the multi-union groupvia-a-visthe Charging Parties and thereby detach the ChargingParties from the bargaining unit.10Respondent's beef is silent with respect to the allegation of the picket-ing and its purpose." In the eventno exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec102 48 of the Rulesand Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes. BROTHERHOOD OF TEAMSTERS,LOCAL 70461ORDERRespondent, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Refusing to give full force and effect to the NationalMaster Freight Agreement and the Joint Council No. 7 Sup-plement thereto for the contract term April 1, 1970, to June30, 1973, with respect to employees of the Charging Partiesin the following classifications: All drivers, hostlers, lift jitneyoperators, forklift operators, platform men, new furniturehelpers and helpers.(b)Seeking separate bargaining agreements from theCharging Parties for their employees covered under the afore-said National Master Freight Agreement and Joint CouncilNo. 7 Supplement thereto.(c) Restraining and coercing the Charging Parties herein inthe selection of their representatives for the purposes of col-lective bargaining or the adjustment of grievances by picket-ing or any other means.2.Take the following affirmative action which is designedto effectuate the policies of the Act:(a)Notify in writing each of the Charging Parties that itwill adhere to and be bound by the terms of the NationalMaster Freight Agreement and the Joint Council No. 7 Sup-plement thereto for the contract term April 1, 1970, to June30, 1973, and sign said agreements upon request.(b) Post at its union offices in Oakland, California, copiesof the attached notice marked "Appendix."" Copies of saidnotice, to be furnished by the Regional Director for Region20, after being duly signed by a representative of the Re-spondent, shall be posted immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsmembers are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any othermaterial.(c)Deliver to the Regional Director for Region 20 signedcopies of said notice in sufficient numbers to be posted by eachof the Charging Parties at their places of business, if saidEmployers are willing.(d)Notify said Regional Director, in writing, within 20days from the date of the receipt of this Decision, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to give full force and effect to theNational Master Freight Agreement and the Joint Coun-cilNo. 7 Supplement thereto for the contract term April1, 1970, to June 30, 1973, with respect to employees ofGranny Goose Foods; Lady's Choice Foods, Division ofEarly California Foods, Inc.; National Biscuit Com-pany; Standard Brands, Inc.; and Sunshine Biscuit Com-pany in the following classifications: All drivers, hos-tlers, lift jitney operators, forklift operators, platformmen, new furniture helpers and helpers.WE WILL NOTseek separate bargaining agreementsfrom the above-named Employers for their said em-ployees who are covered under the aforesaid NationalMaster Freight Agreement and Joint Council No. 7 Sup-plement thereto.WE WILL NOT restrain and coerce the above-namedEmployers in the selection of their representatives forthe purposes of collective bargaining or the adjustmentof grievances by picketing or by any other means.WE WILL notify in writing each of the above-namedEmployers that we will adhere to and be bound by theterms of the National Master Freight Agreement and theJoint Council No. 7 Supplement thereto for the contractterm April 1, 1970, to June 30, 1973, and sign saidagreements upon request.DatedBy" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 20, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "BROTHERHOOD OFTEAMSTERS ANDAUTO TRUCKDRIVERSLOCAL No 70,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA(Labor Organization)(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-3197.